DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:

In the amendment filed 11/01/2022, the following has occurred: Claims 1,3,11,13 and 20 have been amended. Claims 1-20 are pending and are presented for examination.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered is persuasive.
Applicant argues as follows:
At best, Cordiner discloses the obtaining of location data associated with only one device (e.g., the mobile device 104) for use by the authentication server 104 to determine whether the mobile device is within the predetermined threshold of the predetermined geographical location. (Coordinator, paragraph [0045].) Cordiner fails to teach or suggest at any point in the specification where data displayed on the mobile device 104 is read by a camera device, and that reading causes the camera device to generate a response that includes a location of camera device for comparison against the location of the mobile device to authenticate the camera device.
The above argument is persuasive. Examiner recites Ellis et al col 7 lines 5-30 as disclosing the contested limitation.
Applicant argues as follows:
While the disclosure of Cordiner also briefly describes an auxiliary device 108, the auxiliary device 108 is not analogous to the claimed camera device of the present application. For example, the auxiliary device is limited to the physical object present in the physical environment that is required to be included in the image data for authentication of the user and/or displays a dynamic token, e.g., that is required to be included in the field of view of the camera of the mobile device. (Cordiner, paragraph [0048)).
The above argument is persuasive. Examiner recites Ellis et al col 7 lines 5-30 as disclosing the contested limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordiner et al (PGPub 2020/0366670) and in view of Ellis et al (Patent 8924292).

As regards claims 1, 11 and 20, Cordiner discloses receiving first data of an interaction associated with a user;[0068]
obtaining, from a data store, second data of an authentication item associated with the user; [0039, 0061]
determining a first geographic location of a user device used by the user to initiate the interaction, based on the first data; [0044]
receiving the response from the camera device; [0048, Fig 1 (104 and 108)]
authenticating the camera device as being associated with the user, based at least on a comparison of the first geographic location and the second geographic location of the camera device; [0057;  The mobile device (104) may transmit (219) the user interaction data to the authentication server (102) for comparison with an expected interaction for authentication of the user. The authentication server (102) may receive (220) the user interaction data from the mobile device (104). As mentioned, the user interaction data may relate to user interaction with the augmented reality object displayed in the composite view on the display of the mobile device (104). In some implementations, the user interaction data may be in the form of a video file] and Fig 1.[0004, 0013, 0019, 0043-0045, 0085]
receiving one or more images of the authentication item captured by the camera device; [0074]
verifying that the user is in possession of the authentication item based on an analysis of the one or more images being received from the camera device and the second data;[0072] and
in response to verifying that the user is in possession of the authentication item, approving the interaction. [0074-0075]
Cordiner and Ellis do not expressly transmitting authentication data to the user device, for display, wherein  the authentication data displayed on the user device is read by a camera device and the reading of the authentication data causes the camera device to generate a response, that includes information indicative of a second geographic location of the camera device;
Ellis discloses transmitting authentication data to the user device, for display, wherein  the authentication data displayed on the user device is read by a camera device and the reading of the authentication data causes the camera device to generate a response, that includes information indicative of a second geographic location of the camera device;[col 7 lines 5-30] (45) Referring next to FIGS. 3A-3C, various examples in which payments are made from the mobile wallet account 125 are shown. In FIG. 3A, a payment is made to a merchant (e.g., a "brick and mortar" merchant) and the mobile device 110 is present at the point of sale. At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location. As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313. For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is "approved." Next, in step 315, funds are transferred using the ACH system 150 to the merchant. In yet another embodiment, the code can be transmitted via radio frequency (Bluetooth, RFID, NFC and the like) to a scanner at the point of sale. In yet another embodiment, the code may be an image that is a bar code, two dimensional bar code (QR code), a two dimensional bar code that includes color and/or time. When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient. After the transaction is complete, a SMS confirmation of the transaction may be sent in real time to the mobile device 110.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to transmit authentication data to the user device, for display, wherein  the authentication data displayed on the user device is read by a camera device and the reading of the authentication data causes the camera device to generate a response, that includes information indicative of a second geographic location of the camera device in the device of Cordiner. The rationale to support a conclusion that the claim would have been obvious because  “(45) Referring next to FIGS. 3A-3C, various examples in which payments are made from the mobile wallet account 125 are shown. In FIG. 3A, a payment is made to a merchant (e.g., a "brick and mortar" merchant) and the mobile device 110 is present at the point of sale. At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location. As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313. For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is "approved." Next, in step 315, funds are transferred using the ACH system 150 to the merchant. In yet another embodiment, the code can be transmitted via radio frequency (Bluetooth, RFID, NFC and the like) to a scanner at the point of sale. In yet another embodiment, the code may be an image that is a bar code, two dimensional bar code (QR code), a two dimensional bar code that includes color and/or time. When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient. After the transaction is complete, a SMS confirmation of the transaction may be sent in real time to the mobile device 110. [col 7 lines 5-30]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 3 and 13, Cordiner and Ellis disclose claims 1 and 11, Cordiner discloses determining, whether the first geographic location of the user device is within a predetermined geographical proximity to the second geographic location of the camera device. [0044]
As regards claims 4 and 14, Cordiner and Ellis disclose claims 3 and 13, Cordiner discloses wherein the predetermined geographical proximity is based on one or more geographic boundaries.[0045]
As regards claim 5, Cordiner and Ellis disclose the computer-implemented method of claim 1, Cordiner discloses wherein the received response is received through an encrypted network.[0087
As regards claims 6 and 16, Cordiner  and Ellis disclose claims 1 and 11, Cordiner discloses wherein authenticating the camera device as being associated with the user includes parsing the received response and extracting user identifying information corresponding to the user;[0058] and
wherein the user identifying information includes at least a user identifier associated with a user profile stored in a database. [0056]
As regards claims 8 and 18, Cordiner  and Ellis disclose claims 1 and 11, Cordiner discloses wherein verifying that the user is in possession of the authentication item includes an application of one or more computer vision object identification techniques.[0057-0058]
As regards claims 9 and 15 , Cordiner  and Ellis disclose claims 1 and 11, Cordiner discloses wherein the second data of the authentication item comprises one or more of: a data matrix code, item identifying features, or item identifying data.[0061, biometrics]
As regards claims 10 and 19 , Cordiner  and Ellis disclose claims 1 and 11, Cordiner discloses wherein approving the interaction further includes transmitting approval data.[0068]
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cordiner et al (PGPub 2020/0366670) and in view of Ellis et al (Patent 8924292) and in view of Tussy et al (PGPub 2020/0042685).
As regards claims 2 and 12, Cordiner and Ellis disclose claims 1 and 11, Cordiner and Ellis do not expressly disclose wherein determining the first geographic location of the user device includes identifying an IP address corresponding to the user device.
Tussy discloses wherein determining the first geographic location of the user device includes identifying an IP address corresponding to the user device. [0259, IP addresses may also be used to determine location.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to determine the first geographic location of the user device includes identifying an IP address corresponding to the user device in the device of Cordiner and Ellis . The rationale to support a conclusion that the claim would have been obvious because 
 “readings from the mobile device may be used to verify location and can be cross referenced against GPS data, IP address or router location data, or user identified location. [0242]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cordiner et al (PGPub 2020/0366670) and in view of Ellis et al (Patent 8924292) and in view of Setchell et al (PGPub 2018/0349939).

As regards claims 7 and 17, Cordiner  and Ellis disclose claims 6 and 16, Cordiner and Ellis  do not expressly disclose wherein the user identifying information is received from the camera device based on instructions from a digital wallet stored on the camera device.
Setchell discloses wherein the user identifying information is received from the camera device based on instructions from a digital wallet stored on the camera device. [0070, in an example, the account management module 161 manages one or more user 101 accounts. In an example, a user 101 account may comprise a digital wallet account, an email account, a social networking account, or any other appropriate account associated with the account management system 160. In an example, the account management system 161 communicates with a payment application 113 operating on a user computing device 110 associated with a user 101 having a user 101 account with the account management system 160. In an example, the user 101 enters payment account information into the user account via the payment application 113 and the account management module 161 receives the payment account information over the network 105 and associates the received payment account information with the user account.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to have Cordiner  and Ellis include the teachings as taught by Setchell  to overcome “delays due to the cumbersome process of manually generating invoices and /or failed delivery or misplacement of invoices”. See paragraph 0002. 
Conclusion
Additional prior art not used in this rejection includes Bhasin et al WO 2021025698.  Bhasin recites the invention claims a using client device and associated with the merchant remote point-of-sale (POS) system at the merchant computer for implementation of secure payment transaction method of purchase. The method comprises at least one identifier of at least one product to be purchased using the client device receiving and detecting checkout action using the client device, at least one product associated with a transaction value. in response to detecting the settling action, the method comprises based on transaction value of the at least one article to be purchased and at least one account identifier to generate at least one transaction message, based at least in part on at least one of transaction message and at least one issuer key generating a password, and transmits the password to the remote POS system associated with the merchant. further claims a system and a computer program product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                                                                                                                                                                                                                              /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698